ORDER

PER CURIAM.
Troy L. Jones, Jr. appeals from the trial court’s judgment entered upon a jury verdict convicting him of felony driving while intoxicated, felony leaving the scene of a motor vehicle accident, and driving while license revoked. We have reviewed the briefs of the parties and the record on appeal and conclude there was sufficient evidence from which the trier of fact could have reasonably found the defendant guilty. State v. Varnell, 316 S.W.3d 510, 513 (Mo.App. W.D.2010). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).